Citation Nr: 0608379	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, has been received.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the RO.

In the currently appealed September 2003 decision, the RO 
denied service connection for hepatitis C and PTSD only.  
However, in the March 2004 statement of the case, the RO 
expanded the issue to encompass other acquired psychiatric 
conditions.  Specifically, the RO characterized the issue as 
"service connection for a psychiatric condition, to include 
PTSD, and as by aggravation."  However, the RO has already 
denied service connection for "nervous conditions" by May 
1987 rating decision and denied service connection for 
stress/mental disorder by August 1992 determination.  The 
veteran did not initiate appeals regarding these rating 
decisions, and they became final.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2005) (detailing the 
procedures and time limitations for appealing adverse RO 
rulings to the Board and the finality of RO determinations 
that are not timely appealed).  Finally decided claims can 
only be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  

Thus, the Board has characterized that portion of veteran's 
psychiatric disorder claim (i.e. disorders other than PTSD) 
as a new and material evidence issue.  

In January 2006, a videoconference hearing was held before 
the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regarding the matter of hepatitis C, the veteran has 
indicated treatment at the Pittsburgh VA Medical Center (MC) 
in the past three or four years.  Because he is uncertain of 
the dates of treatment, the RO must obtain records from the 
Pittsburgh VAMC dated from January 1, 2000 to the present.

Regarding the veteran's psychiatric claim, at his January 
2006 hearing, he has indicated treatment by A. Parikh, M.D. 
in Fairlawn, Ohio.  Treatment records from this physician may 
well assist the veteran in establishing one or both of his 
psychiatric claims.  Thus, after obtaining the appropriate 
release from the veteran, the RO must make reasonable efforts 
to obtain these records.

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, the RO must send the 
veteran a letter containing the relevant Dingess/Hartman 
information.

The foregoing letter must instruct the veteran to submit all 
evidence in his possession that is relevant to the issues on 
appeal.

Finally, the supplemental statement of the case issued 
following this remand must contain the full texts of 
38 C.F.R. § 3.159 and of 38 C.F.R. § 3.156.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must associate with the 
claims file treatment records from the 
Pittsburgh VAMC dated from January 1, 
2000 to the present.

2.  After obtaining the necessary 
release, the RO must make reasonable 
efforts to obtain medical treatment 
records from Dr. A. Parikh, M.D. in 
Fairlawn, Ohio.

3.  The RO must send the veteran notice 
of the type of evidence necessary to 
establish a disability rating or 
effective date for the disabilities on 
appeal in accordance with 
Dingess/Hartman.  The notice must also 
instruct the veteran to supply all 
evidence in his possession that is 
relevant to the issues on appeal.

4.  Finally, following completion of 
the requested development, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, to include the full texts 
of 38 C.F.R. § 3.156 and 38 C.F.R. 
§ 3.159, considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


